DETAILED ACTION
Status of Application
Claims 1-19 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 8/04/2017. It is noted, however, that applicant has filed a certified copy of the DE 102017213577.8 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because Fig. 2 is a flowchart without any textual labels. For the sake of clarity, the flowchart should include textual labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendments the specification filed 1/31/2020 are acceptable.
Claim Objections
Claim 15 is objected to because of the following informalities: the end of the preamble is unclear.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims recite “the absolute position” which does not have antecedent basis. It is unclear if it is the actual position data or the determined position data or another piece of position data unrelated to the previous two. Any position data reads on the limitation. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claim recites “determining sets of in each case mutually consistent expected position data ptp”. The limitation is indefinite for two reasons: (1) ptp is a variable not in parentheticals and (2) the entire limitation is structured awkwardly such that it is unclear if there is a grammatical error, a missing term, or an incomplete description. It is unclear what is being claimed and is therefore indefinite. The limitation is interpreted as using cluster analysis of a similarity matrix.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites (Claim 1 is quoted because it is substantively equivalent to Claim 14. Additional elements in both claims are analyzed below):	(a) providing expected position data regarding an expected position of the robot;	(b) providing actual position data regarding an actual position of the robot; and 	(c) determining the position of the robot using position data that are free from outliers, the position data that are free from outliers being determined using the expected position data and the actual position data.	Limitation (a) under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, step a) may be a person providing – mentally to oneself or via pen and paper – an expected position of a robot (e.g. obtained from memory). Similarly, limitation (b) under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, step b) may be a person providing – mentally to oneself or via pen and paper – an actual position of a robot (e.g. obtained from memory or from the senses). Similarly, limitation (c) under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, step c) a human mind may determine the position of the robot using the two types of data and determine that the data is free of outliers. This may be done by simply mentally computing/comparing the data to verify they match each other.	The judicial exception is not integrated into a practical application. In particular, Claim 14 only 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. For these reasons there is no inventive concept. The claim is not patent eligible.

Claim(s) 2-16 is/are rejected under 35 U.S.C. 101 as being dependent on rejected claim(s) 1 and for failing to cure the deficiencies listed above.		Claim 2 further recites determining mutually consistent position data between the two data types by analyzing a similarity of the expected position data and the actual position data. A human mind may perform a similarity analysis between position information. Alternatively, the claim recites an abstract idea of a mathematical concept. No additional elements are recited.	Claims 3-9 and 17-19 recite using a similarity matrix in the similarity determination and details pertaining to the similarity matrix. This is an abstract idea of a mathematical concept. No additional elements are recited.	Claims 10-13 recites recording and providing the expected position data using a first sensor of a device. A human mind, with the aid of pen and paper, may provide the expected position data, the data having been gathered by a first sensor. As evidenced by Heinla et al. (WO 2017/066904 A1), gathering position data via a sensor was conventional activity before the effective filing date of the claimed 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10-16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Heinla et al. (WO 2017/066904 A1).
As per Claim 1, Heinla et al. discloses a method for determining a position of a robot the method comprising: 	providing expected position data regarding an expected position of the robot (36:13-15; Fig. 6, S7; See 36:15-16);	providing actual position data regarding an actual position of the robot  (35:1-10; 36:9-13; Fig. 6, S1-S3; for how position data is taken from the lines extracted from visual images); and 	determining the position of the robot using position data that are free from outliers, the position data that are free from outliers being determined using the expected position data and the (36:15-20; Fig. 6, S8-S9).  
As per Claim 2, Heinla et al. discloses the method as claimed in claim 1 further comprising: 	determining the position data that are free from outliers by determining mutually consistent expected position data and actual position data by analyzing a similarity of the expected position data and of the actual position data (11:8-17).  
As per Claim 10, Heinla et al. discloses the method as claimed in claim 1, the providing the expected position data further comprising: 		recording and providing the expected position data using at least a first sensor device of the robot (36:13-15; Fig. 6, S7; See 36:15-16).  
As per Claim 11, Heinla et al. discloses the method as claimed in claim 1, the providing the expected position data further comprising: 	providing the expected position data based on previously determined actual position data (36:13-15; Fig. 6, S7; See 36:15-16. Odometer recording position is position data that was previously determined relative to the processing steps).  
As per Claim 12, Heinla et al. discloses the method as claimed in claim 1, the providing the actual position data further comprising: 	recording and providing the absolute position data using at least a second sensor device of the robot (35:1-10; 36:9-13; Fig. 6, S1-S3).  
Claim 13, Heinla et al. discloses the method as claimed in claim 12, the providing the actual position data further comprising:	determining the absolute position data using a map comparison process from position data provided by at least one of (i) a first sensor device and (ii)  the second sensor device (36:33).  
Regarding Claim(s) 14: all limitations as recited have been analyzed with respect to Claim(s) 1, respectively. Claim(s) 14 pertain(s) to an apparatus corresponding to the method of Claim(s) 1. Claim(s) 14 do/does not teach or define any new limitations beyond Claim(s)1, therefore is/are rejected under the same rationale.
As per Claim 15, Heinla et al. discloses a robot, in particular an autonomous robot, having at least a position determination device as claimed in claim 14, furthermore having at least 	a first sensor device configured to determine at least one of first positional data, first odometry data, and first  orientation data, and configured to derive expected position data regarding an expected position of the robot from the at least one of the first positional data, the first odometry data, and the first orientation data (36:13-15; Fig. 6, S7; See 36:15-16);	 a second sensor device configured to determine at least one of second positional data, second odometry data, and second orientation data, and configured to derive actual position data regarding an actual position of the robot  from the at least one of the second positional data, the second odometry data, and the second  orientation data (35:1-10; 36:9-13; Fig. 6, S1-S3); and 	a position determination device comprising at least one computer unit configured to: (i) receive the expected position data from the first sensor device, (ii) receive the actual position data from the second sensor device, and (iii) determine the position of the robot using position data that are free from outliers, the position data that are free from outliers being determined using the expected position data (36:15-20; Fig. 6, S8-S9).  
As per Claim 16, Heinla et al. discloses a method as claimed in claim 1, wherein the robot is an autonomous robot (Introduction).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinla et al. (WO 2017/066904 A1) in view of Von Luxburg (NPL).
As per Claim 3, Heinla et al. does not explicitly disclose the method as claimed in claim 2 further comprising: 	determining the mutually consistent expected position data and actual position data by creating a similarity matrix.  	However, Von Luxburg teaches the old and well-known technique of using a similarity matrix to determine similarity between data points (Section 2 & 4).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heinla et al. to provide the aforementioned limitations taught by Von Luxburg with the motivation of more efficiently determining similarity within data (Introduction).
Claim 4, Heinla et al. does not explicitly disclose the method as claimed in claim 3 further comprising: 	creating the similarity matrix in the form of an (n x n) matrix based on in each case n expected position data and n actual position data that are provided it in each case at n times, where n is an integer number.	However, Von Luxburg teaches the old and well-known technique of using an n x n similarity matrix to determine similarity between data points (Section 4; It is noted that it is the combination of the technique of Von Luxburg combined with the particularly claimed types of data as in Heinla et al.).	The motivation to combine Heinla et al. with Von Luxburg was provided in the rejection of Claim 3.
As per Claim 5, Heinla et al. discloses the method as claimed in claim 4, further comprising: 	specifying a resolution accuracy of the determination of the position of the robot, which defines the integer number n and a period between each of the n times (The specification describes the number n as the number time between measurements or the number of desired measurements per distance. A rate of data collection reads on the aforementioned. At least 35:34-35 and 36:21-28 describes taking image measurements at set intervals. The resulting matrix would then be a result of the number of data points collected at a set interval for whatever time duration the measurements were taken).
As per Claim 6, Heinla et al. discloses the method as claimed in claim 4, wherein n is greater than or equal to 3 (9:30-10:5. Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimal number/range for the similarity matrix size/number of data points obtained/interval between data point collection, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art). 
As per Claim 7, Heinla et al. does not disclose the method as claimed in claim 3, determining sets of in each case mutually consistent expected position data ptp and actual position data by way of cluster analysis of the similarity matrix.  	However, Von Luxburg teaches the old and well-known technique of using a similarity matrix to determine similarity between data points (Section 2 & 4).	The motivation to combine Heinla et al. with Von Luxburg was provided in the rejection of Claim 3.
As per Claim 17, Heinla et al. discloses the method as claimed in claim 4, wherein in each case the n expected position data and the n actual position data are provided in each case at n equidistant times (At least 35:34-35 and 36:21-28 describes taking image measurements at set intervals).  
As per Claim 18, Heinla et al. discloses the method as claimed in claim 4, wherein n is greater than or equal to 5 (9:30-10:5. Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimal number/range for the similarity matrix size/number of data points obtained/interval between data point collection, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art).
As per Claim 19, Heinla et al. discloses the method as claimed in claim 4, wherein n greater than or equal to 7 (9:30-10:5. Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimal number/range for the similarity matrix size/number of data points obtained/interval between data point collection, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art).

Allowable Subject Matter
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art Heinla et al. teaches determining a position of a robot using actual position data and actual position data, free from outliers, based on a comparison of the two types of data and the similarity between them. 
The prior art Von Luxburg teaches the old and well-known technique of using a similarity matrix in a cluster analysis.
Heinla et al. and Von Luxburg do not teach that in response to a single set of mutually consistent position data from a plurality of data sets (between the expected and actual position data) – as determined via the similarity matrix – that only the actual position data is then used in determining the position of the robot (and not the expected position data). Even if the two types of position data are equal, the actual position data is selected above the expected position data. Moreover, Heinla et al. and Von Luxburg do not teach that in response to the final set of data of a plurality of data sets containing mutually consistent position data (between the expected and actual position data) – as determined via the similarity matrix – that only the actual position data is then used in determining the position of the robot (and not the expected position data). Even if the two types of position data are equal, the actual position data is selected above the expected position data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619